COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-07-232-CV
 
 
IN THE INTEREST OF A.J.T. AND G.J.T., CHILDREN                                  
 
                                               ----------
            FROM
THE  231st DISTRICT COURT OF
TARRANT COUNTY
 
                                              ------------
 
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
 
                                              ------------
 
On July 23, 2007 and August
24, 2007, we notified appellant, in accordance with rule of appellate procedure
42.3(c), that we would dismiss this appeal unless the $125 filing fee was paid
and the docketing statement was filed.  See
Tex. R. App. P. 42.3(c).  Appellant has not paid the $125 filing fee or
filed the docketing statement.  See
Tex. R. App. P. 5, 12.1(b).




Because appellant has failed
to comply with requirements of the rules of appellate procedure and the Texas
Supreme Court=s order of
July 21, 1998,[2]
we dismiss the appeal.  See Tex. R. App. P. 42.3(c), 43.2(f).
Appellant shall pay all costs
of this appeal, for which let execution issue. 
See Tex. R. App. P.
43.4.
PER CURIAM
 
PANEL
D:  WALKER, J.; CAYCE, C.J.; and MCCOY,
J.
 
DELIVERED:  September 13, 2007




[1]See Tex. R. App. P. 47.4.


[2]July
21, 1998 AOrder
Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals,@
971-972 S.W.2d (Tex. Cases) XXXVIII (1998).